DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audi, German Patent App. Pub. No. DE10 2018 211 702 A1 [cited by applicant].
It is noted that the EPO Written Opinion provided in the corresponding application applies this reference and the examiner generally agrees with that reasoning which is repeated here as appropriate based on the provided machine translation.
As per claim 1, Audi shows a data processing system (fig.2) comprising: a sensor data acquisition circuit (circuits connected to port 44a) configured to acquire sensor data (paragraph [0033]) from at least one sensor (fig.2, sensor 2 and paragraph [0009]); a server circuit (fig.2,(16) which receives the data from the sensors and routes the sensor data to a processor) configured to receive the sensor data from the sensor data acquisition circuit and to forward the sensor data to a processing unit (fig.2, (56) and paragraphs [0033-0035]); a first memory where the parameters configuring the data transmission and the communication between the sensor and processing unit are considered as the configuration data which are stored in memory locations within memory 74). Audi shows the elements recited in claim 1.
As for claim 2, the argument for claim 1 applies. Audi also shows that the sensor data acquisition circuit comprises a PCI Express End Point, wherein the at least one sensor is connected to the PCI Express End Point (paragraph [0034]). Audi shows the elements recited in claim 2.
As for claim 3, the argument for claim 1 applies. Audi also shows that the sensor data acquisition circuit comprises a plurality of PCI Express End Points, wherein a respective sensor is connected to each of the plurality of PCI Express End Points (paragraph [0034]). Audi shows the elements recited in claim 3.
As for claim 4, the argument for claim 1 applies. Audi also shows a further sensor data acquisition circuit connected to the sensor data acquisition circuit; wherein the further sensor data acquisition circuit is configured to acquire further sensor data from at least one further sensor; wherein the server circuit is configured to receive the further sensor data from the further sensor data acquisition circuit via the sensor data acquisition circuit (as in fig.2, there are multiple sensor circuits (e.g.4) and their corresponding circuitry connected to “server” 40). Audi shows the elements recited in claim 4.
As for claim 5, the argument for claim 1 applies. Audi also shows that the server circuit comprises a PCI Express Root Complex (64). Audi shows the elements recited in claim 5.
As for claim 6, the argument for claim 1 applies. Audi also shows a further server circuit configured to receive the sensor data from the sensor data acquisition circuit (fig.2). Audi shows the elements recited in claim 6.

As for claim 12, the argument for claim 1 applies. Audi also shows a vehicle, comprising: the data processing device of claim 1; and the at least one sensor (fig.2 and paragraph [0001]). Audi shows the elements recited in claim 12.
As per claim 13, Audi shows a computer implemented method for configuring and operating a data processing system, the method comprising: reading first configuration data for a sensor data acquisition circuit from a sensor data acquisition circuit memory; configuring the sensor data acquisition circuit based on the first configuration data; reading second configuration data for a server circuit from a server circuit memory; configuring the server circuit based on the second configuration data; acquiring sensor data from at least one sensor using the sensor data acquisition circuit; receiving the sensor data in the server circuit from the sensor data acquisition circuit; and forwarding the sensor data to a processing unit (paragraphs [0033-0040] as noted above with respect to the apparatus claims). Audi shows the steps recited in claim 13.
As for claim 14, the argument for claim 13 applies. Audi also shows a computer system configured to carry out the computer implemented method of claim 13 (fig.2 and throughout the specification). Audi shows the elements recited in claim 14.
As for claim 15, the argument for claim 13 applies. Audi also shows a non-transitory computer readable medium comprising instructions for carrying out the computer implemented method of claim 13 (fig.2 and throughout the specification). Audi shows the elements recited in claim 15.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bechhoefer et al. shows configuration of sensors in a data acquisition system that includes a server.
Nolan et al. shows a sensor data acquisition system.
Yuen et al. shows vehicle sensor data acquisition.
Zhang et al. shows a sensor data acquisition system.
Wang et al. show autonomous vehicle sensor data acquisition.
Hayes et al. shows a sensor data acquisition system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186